Citation Nr: 0118397	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  93-12 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an increased (compensable) rating for 
pulmonary embolus, for accrued benefits purposes.

3.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU), for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to May 
1944.  He died in May 1992.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The case was previously before the Board in 
April 1995 and in April 1997, when it was remanded.


REMAND

This case must be remanded a third time because the RO has 
not completed the actions ordered in the Board's remand of 
April 1997.  In its remand of April 1997, the Board directed 
the RO to have the record examined by a physician to 
determine in part the etiology of the veteran's cause of 
death.  Instead of having a physician examine the record, an 
individual who has a master of science in nursing did the 
review.  The United States Court of Appeals for Veterans 
Claims has noted, in Stegall v. West, 11 Vet. App. 268 
(1998), that the RO has no legal authority to decline to 
carry out the instructions in a Board remand, and the 
claimant has, as a matter of law, a right to compliance with 
remand orders of the Board.  As such, this case must be 
remanded so that a physician may review the record and 
provide the requested opinions.

In addition, there has been a significant change in the law 
during the pendency of this appeal, namely the enactment of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand is required to assure compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should have the claims folder 
and VA medical records reviewed by a 
physician.  The physician must express an 
opinion on the questions that follow, and 
in each instance, the physician must 
provide an explanation for the basis of 
her or his opinion.

a.  What evidence is there of 
pulmonary hypertension, right 
ventricular hypertrophy, other 
right ventricular dysfunction, cor 
pulmonale, obstructive disease of 
pulmonary arteries or veins, or 
other symptomatic residuals of 
pulmonary embolism?  If there is no 
evidence of such manifestations, 
the doctor should clearly state 
that finding.

b.  Could the pulmonary edema or 
any other abnormalities reported 
during the veteran's final 
hospitalization reasonably be 
associated with his service-
connected pulmonary embolism or 
service-connected left lower 
extremity disabilities?

c.  What is the probability that 
the service-connected pulmonary 
embolism or service-connected left 
lower extremity disabilities 
contributed to bring about the 
veteran's death?

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

4.  Thereafter, if any of the benefits 
sought on appeal remain denied, the 
appellant should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response before returning the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	K. J. LORING
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

